



Exhibit 10.1


 
May 24, 2019


Dear Dave:


We are pleased to present this offer for the position of President and Chief
Executive Officer (“CEO”) at TiVo Corporation (“TiVo” or the “Company”),
reporting to the Board of Directors (the “Board”), pursuant to the terms of this
letter agreement (this “Agreement”) and the Executive Severance and Arbitration
Agreement entered into by the Company and you (the “Severance Agreement”). In
the event of a conflict between any of the terms of this Agreement and any of
the terms of (1) any of the agreements related to any equity awards granted to
you, the terms of this Agreement shall prevail, and (2) the Severance Agreement,
the terms of the Severance Agreement shall prevail. You will also be appointed
to the Company’s Board, with service to commence at your commencement of
employment as CEO of TiVo, and, during the period of your employment as the CEO
of TiVo, you shall be re-nominated to serve on the Board each time that your
appointment to the Board expires. Your start date as CEO will be May 31, 2019
(the “Start Date”). Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings set forth in the Severance Agreement. For
clarity, the Board has the authority to take any action or make any decision
described in this Agreement as an action to be taken or decision to be made by
the Compensation Committee of the Board (the “Compensation Committee”).


Compensation and Benefits


Base Salary. Your compensation will include an annual base salary of $750,000
per year, paid in semi-monthly installments of $31,250 each, and subject to
standard payroll deductions and withholdings (the “Base Salary”). Your Base
Salary will be subject to review and adjustment by the Compensation Committee on
an annual basis, provided that any decrease shall be subject to the provisions
of Good Reason.


Annual Incentives. For the 2019 fiscal year and subsequent fiscal years, you
will participate in the Company’s standard Senior Executive Company Incentive
Plan (the “EIP”) applicable to each such year, subject to your continued
employment at TiVo through the payout date for each such year’s annual incentive
amount (for each such year, the “Annual Incentive”). Upon 100% achievement of
targets thereunder, the EIP will provide you an Annual Incentive payout equal to
125% of your Base Salary earned during the applicable fiscal year (pro rated for
any partial year served), with a maximum payout of up to 175% of such target
amount and a threshold to be set by the Compensation Committee, subject to the
terms and conditions applicable to such payouts and benefits, when adopted by
the Compensation Committee. Such Annual Incentive and the EIP will be reviewed
annually by the Compensation Committee, provided that there shall be no decrease
of “target” and “maximum” payouts. Except as otherwise provided in the Severance
Agreement, you must be employed by the Company on the day that your Annual
Incentive (if any) for a fiscal year is scheduled to be paid in order to earn
and receive such Annual Incentive. Any earned Annual Incentives shall be subject
to standard payroll deductions and withholdings, and paid no later than March
15th of the year following the applicable fiscal year.


Signing Bonus. Subject to you becoming CEO on the Start Date, you will be paid a
cash amount equal to $1,000,000, subject to standard payroll deductions and
withholdings, within 30 days following the Start Date. A portion of such payment
will be subject to repayment by you if your employment is terminated (i) by the
Company or a Subsidiary for Cause, or (ii) by you without Good Reason, or (iii)
by the Company or a Subsidiary due to your failure to perform your duties,
provided that the Company provides you written notice of your failure to so
perform and you fail to cure such failure within thirty (30) days, in each case
prior to the first anniversary of the Start Date, with the amount subject to
repayment equal to (X) the signing bonus amount, multiplied by (Y) a fraction
equal to (A) twelve minus the number of full months served (as of the
termination date) since the Start Date, divided by (B) twelve. Notwithstanding
the foregoing, if the Vesting Date (as defined below) occurs prior to the first
anniversary of the Start Date, the foregoing repayment obligation shall lapse
and be of no further force or effect.


Performance-Based Equity Grant. Subject to you becoming CEO on the Start Date,
you will be granted a performance-based restricted stock unit award (the
“Performance-Based RSU Award”) on the first day of the month following the Start
Date. The Performance-Based RSU Award will have a value of $3,500,000, and the
number of units underlying the Performance-Based RSU Award will be determined by
dividing $3,500,000 by the closing price of TiVo’s common stock on May 31, 2019
(the last trading day prior to the June 1, 2019 grant date). The
Performance-Based RSU Award shall vest, if at all, only to the extent that you
remain in employment as CEO of the Company on the earliest date that TiVo
consummates (i) a sale of the entire Company, (ii) a spin-off of the Company’s
Product business, (iii) a spin-off of the Company’s IP Licensing business or
(iv) a sale of either of the Company’s Product or IP Licensing businesses (the
“Vesting Date”). The Performance-Based RSU Award will be granted pursuant to the
TiVo Corporation 2008 Equity Incentive Plan and standard form of RSU





--------------------------------------------------------------------------------





award agreement thereunder, including the vesting provisions set forth above.
Notwithstanding any other provision of this Agreement or the Severance
Agreement, the Performance-Based RSU Award will not be subject to any vesting
acceleration benefits under any executive severance plan or otherwise.


Other Benefits. As a TiVo employee, you will be eligible to receive Company
benefits no less favorable than offered to the Company’s senior executives and
pursuant to Company policy and subject to the terms and conditions of the
governing plans. The Company will pay you a monthly supplemental stipend in the
amount of $8,000, payable monthly, beginning in June 2019 and subject to
standard payroll deductions and withholdings, the intent of which is to cover
your travel and housing expenses in travelling from your home and working at the
Company’s San Jose offices. You agree that you will use your best efforts to
work at the San Jose offices five days per week through June 30, 2020, except
for vacation/sick periods, Company holidays, and travel and visits to other
Company offices and facilities as reasonably required to attend to the Company’s
business.


Legal Fees. Subject to you becoming CEO on the Start Date, the Company will pay
up to $25,000, subject to standard payroll deductions and withholdings, on your
behalf to your attorney for your legal fees related to the negotiation of this
Agreement and the Severance Agreement as soon as administratively practicable
following the Start Date, but in no event later than 60 days from the date the
Company receives an invoice for such services.


Other Agreements/Policies


As a condition of your employment as CEO, you must execute and deliver the
following documents:


1)
Proprietary Information, Inventions and Ethics Agreement;

2)
Procedures and Guidelines Governing Securities Trades by Company Personnel;

3)
Code of Personal and Business Conduct and Ethics; and

4)
Arbitration Policy.



In addition, your employment is conditioned upon satisfactory proof of your
right to work in the United States.


Term and At Will Employment


As TiVo’s employment relationship with you is at-will, either TiVo or a
Subsidiary, as applicable, or you may terminate the employment relationship at
any time, with or without Cause or Good Reason, and with or without advance
notice. Your employment at-will status may only be modified in a written
agreement signed by you and a duly authorized member of the Board.
Notwithstanding the foregoing, simultaneously with the execution of this
Agreement, the Company and you shall execute the Severance Agreement attached
hereto as Exhibit A, under which you would be provided severance pay and other
benefits set forth therein upon the occurrence of the events specified therein.
Any dispute arising out of or relating to your employment with the Company or
such Subsidiary will be subject to binding arbitration as set forth in the
Severance Agreement.
  
If your employment with the Company or such Subsidiary terminates for any reason
(a “Termination”), you will receive your Base Salary accrued (and unpaid)
through your last day of employment and all incurred but unreimbursed business
expenses through such date that are reimbursable in accordance with the
Company’s then-current reimbursement policy, and, except as otherwise provided
in the Severance Agreement, your right to receive any other form of compensation
and benefits will terminate immediately upon the effective date of such
Termination (including, without limitation, any equity awards to the extent
outstanding and unvested as of the date of such Termination). Without limiting
the foregoing, except as otherwise provided in the Severance Agreement, you (i)
will not receive any Base Salary for any period after the effective date of any
such Termination, (ii) will not receive any Annual Incentive under the EIP for
the fiscal year during which any such Termination occurs, (iii) will not receive
any Annual Incentive under the EIP for the fiscal year immediately prior to the
year during which any such Termination occurs if such Termination occurs prior
to the payment date of such Annual Incentive, and (iv) will not be entitled to
further vesting or any accelerated exercisability of any equity awards following
any such Termination. For the avoidance of doubt, the Company’s Director &
Officer Liability Insurance covering you as an officer and director of the
Company, and the Company’s obligations to indemnify you as an officer and
director of the Company, shall survive your termination of employment until the
last to expire of a Company indemnification obligation as to any other Company
officer or director.


Section 409A


It is intended that all of the payments payable under this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A of the Internal Revenue Code of 1986, as amended, provided under Treasury
Regulations





--------------------------------------------------------------------------------





1.409A 1(b)(4), 1.409A 1(b)(5) and 1.409A 1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.


Miscellaneous


All compensation paid or granted to you by the Company will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to voluntary terminate employment upon a
“resignation for good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.


On the Start Date, the Company shall enter into an indemnification agreement
with you in the form typically used by the Company, and shall provide you
coverage under the Company’s Director & Officer Liability Insurance on terms no
less favorable than applicable to the Company’s senior executives.


Upon your commencement of employment as CEO, this Agreement and the other
agreements referenced herein shall be the complete and exclusive statement of
all of the terms and conditions of your employment with the Company, and shall
supersede and replace any and all prior agreements or representations with
regard to the subject matter hereof, whether written or oral. This Agreement is
entered into without reliance on any promise or representation other than those
expressly contained herein, and it cannot be modified or amended except in a
writing signed by you and a duly authorized member of the Board. This Agreement
is intended to bind and inure to the benefit of and be enforceable by you and
the Company, and the Company’s respective successors, assigns, heirs, executors
and administrators, except that (i) you may not assign any of your duties or
rights hereunder without the express written consent of the Company, (ii) the
Company may assign this Agreement only to a successor in interest that assumes
this Agreement and the Severance Agreement and the liabilities hereunder and
thereunder in writing. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced as if such invalid, illegal or unenforceable
provisions had never been contained herein. This Agreement and the terms of your
employment with the Company shall be governed in all aspects by the laws of the
State of California without regard or reference to the rules of conflicts of law
that would require the application of the laws of any other jurisdiction.


If the foregoing meets with your approval, please indicate by signing below and
returning a copy of this Agreement to TiVo’s HR Department to the attention of
Connie Puglia. By signing below, you further agree to respect the Company’s work
rules and faithfully carry out the duties herein. Two duplicates of this
Agreement are to be created; both the Company and you will retain a copy.


Sincerely,


/s/ James E. Meyer


James E. Meyer
Chairman of the Board of Directors




Agreed & Accepted: __/s/ Dave Shull______________________________________    May
24, 2019____________
Dave Shull                        Date







--------------------------------------------------------------------------------





Exhibit A
Severance Agreement





